Citation Nr: 1647654	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

(The issues of entitlement to a higher initial rating for lumbar intervertebral disc syndrome, as well as entitlement to a total rating based upon individual unemployability, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for right ear hearing loss and assigned an initial noncompensable rating, effective December 21, 2007 (the identified date of claim).  In addition, the Veteran's claim for service connection for left ear hearing loss was denied.  In March 2009, the Veteran filed a notice of disagreement (NOD).

In an April 2009 rating decision, the RO continued an initial, noncompensable rating for the Veteran's service-connected right ear hearing loss and continued to deny service connection for left ear hearing loss.  In May 2009, the Veteran filed another NOD.  The RO issued a statement of the case (SOC) in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In October 2011, the Veteran and his wife testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In August 2012, the Board remanded the claims for an initial, compensable rating for right ear hearing loss and for service connection for left ear hearing loss to the agency of original jurisdiction (AOJ) for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an October 2013 supplemental statement of the case (SSOC)).

In May 2014, the Veteran testified during a Board video-conference hearing before a second VLJ.  A transcript of that hearing is of record.

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.   In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.

Here, during the May 2014 hearing, the VLJ explained that the Veteran had previously provided testimony as to the matters of an initial compensable rating for right ear hearing loss and of service connection for left ear hearing loss before a different VLJ, and that those matters would therefore be the subject of a panel decision.  The Veteran's attorney further indicated that the Veteran was satisfied with having only two hearings as to those matters.  Therefore, the Veteran is considered to have waived his right to a third hearing pursuant to Arneson.

In a September 2014 panel decision, the Board granted service connection for a thyroid disorder, and again remanded the claims for an initial, compensable rating for right ear hearing loss and for service connection for left ear hearing loss to the AOJ for further evidentiary development.  

After accomplishing further action on remand, in a June 2016 rating decision, the AOJ granted the Veteran's claim for service connection for left ear hearing loss, effective December 21, 2007 (the identified date of claim).  This action resolved the claim for service connection.  In addition, the right and left ear hearing loss were then evaluated as bilateral hearing loss, and an initial 10 percent rating was assigned, effective December 21, 2007 (the effective date of the awards of service connection for right and left ear hearing loss).  However, as higher ratings for bilateral hearing loss are available, and the Veteran is presumed to seek the  maximum available benefit, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a June 2016 SSOC, the AOJ continued the initial 10 percent rating for the Veteran's service-connected bilateral hearing loss.  

Thereafter, in July 2016, the Veteran's attorney submitted evidence pertinent to the claim on appeal-a private medical report from Dr. J.E., which, in part, contains clinical findings and opinion concerning the Veteran's hearing loss.  This evidence was not accompanied by signed waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board also notes that the acting VLJ who provided the third signature for the September 2014 remand s no longer employed by VA; hence, another VLJ has been designated as the third panel member.  

For the reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Initially, as noted in the Introduction, above, the Veteran's attorney submitted a July 2015 private medical report from Dr. J.E., which is pertinent to his claim for a higher initial rating for bilateral hearing loss, subsequent to the most recent June 2016 SSOC, and without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c).  As such, this matter must be remanded for the AOJ to consider the additionally-received evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.

The Board further finds that additional development of the claim is warranted.  On the Veteran's last VA audiology examination,. audiometric testing revealed that the Veteran's puretone threshold average at 1000 Hertz was 50 decibels in the right ear.  However, in the July 2015 private medical report from Dr. J.E., the Veteran's puretone threshold average at 1000 Hertz was noted to 6 decibels in the right ear.  Moreover, Dr. J.E. stated that the Veteran had "severe difficulty understanding normal conversation," and that the Veteran's "severe hearing loss rendered him unemployable and unable to engage in sustained gainful activity."  Such findings suggest that the Veteran's hearing loss may have worsened, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the AOJ should arrange for the Veteran to undergo VA audiology examination by an appropriate  professional (audiologist or physician).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records which may be relevant to the claim on appeal.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Ada Community Based Outpatient Clinic (CBOC) and the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, and that records from those facilities dated through January 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Ada CBOC and the Oklahoma City VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Ada CBOC and Oklahoma City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2015.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, for evaluation of his service-connected bilateral hearing loss, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.

All appropriate tests and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2015).

The examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating if the disability is appropriate).  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________                             _________________________
       P. M. DILORENZO		           JAMES L. MARCH
       Veterans Law Judge		        	Veterans Law Judge
Board of Veterans' Appeals		     Board of Veterans' Appeals




_________________________________
JACQUELINE E. MONROE 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




